       Case 2:20-cv-00316 Document 1 Filed 04/30/20 Page 1 of 8 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION



 DR. THAO LATHAM, an individual,                            CIVIL ACTION

                       Plaintiff,
                                                            Case No. 2:19-cv-316
 v.
                                                            Judge:
 TREEHOUSE CHILDRENS DENTISTRY, P.A., a
 Florida professional association, BONITA DENTAL            Mag. Judge:
 CARE, P.A., a Florida professional association, and
 DR. FREDERICK ECK, an individual,

                       Defendants.

                        COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, DR. THAO LATHAM (“Latham” or “Plaintiff”), by and

through undersigned counsel, and states the following for her Complaint:

                                     CAUSES OF ACTION

       1.     This is an action brought under the federal Fair Labor Standards Act ("FLSA"), and

Florida common law for (1) unpaid minimum wage and retaliation in violation of the FLSA, and

(2) breach of contract under Florida common law.

                                          PARTIES

       2.     Plaintiff, DR. THAO LATHAM (“LATHAM” or “Plaintiff”) is an individual and

a resident of Florida who at all material times worked in Lee County, Florida and was employed

by the Defendants.

       3.     Defendant,       TREEHOUSE           CHILDRENS           DENTISTRY,          P.A.

(“TREEHOUSE”), is a Florida professional association and is a covered employer under the

FLSA (29 U.S.C. §203(d), (r) and (s)). TREEHOUSE consists of several professional dental

                                               1
       Case 2:20-cv-00316 Document 1 Filed 04/30/20 Page 2 of 8 PageID 2



offices and has gross annual sales well in excess of $500,000.00 per year and is engaged in

interstate commerce. TREEHOUSE’s employees are engaged in interstate commerce and their

business model specifically caters to persons traveling interstate. TREEHOUSE collects monies

all kinds of insurance, most of which is from out-of-state sources, including the receipt of federal

monies from Medicare reimbursement. TREEHOUSE has the authority to hire, fire, assign work,

withhold work and affect the terms and conditions of persons like LATHAM. PRACTICE

supervised and controlled LATHAM’s work schedules and conditions of employment, in addition

to determining the rate and method of payment for LATHAM. TREEHOUSE maintains

employment records of LATHAM. TREEHOUSE was the employer of LATHAM.

       4.      Defendant, BONITA DENTAL CARE, P.A. (“PRACTICE”), is a Florida

professional association and is a covered employer under the FLSA (29 U.S.C. §203(d), (r) and

(s)). PRACTICE consists of several professional dental offices and has gross annual sales well in

excess of $500,000.00 per year and is engaged in interstate commerce. PRACTICE’s employees

are engaged in interstate commerce and their business model specifically caters to persons

traveling interstate. PRACTICE collects monies all kinds of insurance, most of which is from

out-of-state sources, including the receipt of federal monies from Medicare reimbursement.

PRACTICE has the authority to hire, fire, assign work, withhold work and affect the terms and

conditions of persons like LATHAM. PRACTICE supervised and controlled LATHAM’s work

schedules and conditions of employment, in addition to determining the rate and method of

payment for LATHAM. PRACTICE also maintains employment records of LATHAM.

PRACTICE was the employer of LATHAM.

       5.      The Defendant, DR. FREDERICK ECK (“ECK”) is an individual and is a

covered employer under the FLSA (29 U.S.C. §203(d), (r) and (s)). ECK had the authority to hire,



                                                 2
       Case 2:20-cv-00316 Document 1 Filed 04/30/20 Page 3 of 8 PageID 3



fire, assign work, withhold work and affect the terms and conditions of persons like LATHAM.

ECK supervised and controlled LATHAM’s work schedules and conditions of employment, in

addition to determining the rate and method of payment for LATHAM. ECK maintains

employment records of LATHAM. ECK was the employer of LATHAM.1

       6.      At all times relevant to the instant action, the Defendant PRACTICE was

LATHAM’s employer within the meaning of the FWA, F.S. §440.205 and under Florida common

law.

                                JURISDICTION AND VENUE

       7.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       8.      This Court has supplemental jurisdiction over LATHAM’s state law claims

pursuant to 28 U.S.C. § 1367.

       9.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff worked in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Lee County, Florida, which is within the Middle

District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5) since

Lee County is within the Fort Myers Division.

                                 GENERAL ALLEGATIONS

       10.     LATHAM was hired by the Defendants on October 1, 2019 as a pediatric dentist

and was assigned to work at TREEHOUSE.

       11.     TREEHOUSE and PRACTICE are essentially the same entity. Both are located

at 8951 Bonita Beach Road, Bonita Springs, Florida 34135. They share personnel interchangeably




1
       TREEHOUSE, PRACTICE and ECK are referred to herein as “Defendants.”

                                                 3
        Case 2:20-cv-00316 Document 1 Filed 04/30/20 Page 4 of 8 PageID 4



and pediatric patients are frequently seen at PRACTICE and non-pediatric patients can also be

seen at TREEHOUSE. Both entities share common ownership in ECK.

       12.     LATHAM entered into a written agreement with TREEHOUSE for a 2-year term

of employment. (See Ex. A).

       13.     Pursuant to the terms of that agreement, TREEHOUSE was to compensate

LATHAM at a rate of $1,150.00 per day.

       14.     LATHAM began work for the Defendants on October 1, 2019 and always

performed her assigned duties in a professional manner and was very well qualified for her

position.

       15.     LATHAM worked 19-days in October 2019 and should have been paid a gross

amount of $21,850.00.

       16.     However, in early November 2019, the Defendants issued a check to LATHAM

for only $5,000, which check was signed by ECK and which check was ultimately returned for

insufficient funds.

       17.     Thereafter, LATHAM demanded payment for $21,850 for October 2019 and

demanded her wages for the first 2-weeks of November 2019, but the Defendants refused to issue

payment and instead demanded that LATHAM continue working or else be terminated.

       18.     After working for nearly 6-weeks with no wages whatsoever, and faced with the

Defendants’ demand that she work without the guarantee of future wages, LATHAM had no

choice but to resign her employment, which she did on November 13, 2019.

       19.     TREEHOUSE thus breached the contract by its failure to pay LATHAM at her

daily rate of $1,150 per day, and has violated the FLSA by failing to pay her any wages at all and




                                                4
        Case 2:20-cv-00316 Document 1 Filed 04/30/20 Page 5 of 8 PageID 5



also constructively terminating her employment, which was to be for at least 2-years and at a

minimum rate of $1,150 per day.

 COUNT I: VIOLATION OF THE FLSA- UNPAID MINIMUM WAGE- TREEHOUSE,
                  PRACTICE & ECK (“DEFENDANTS”)

             20. The Plaintiff hereby incorporates Paragraphs 1-19 in this Count as though fully set

forth herein.

       21.      The Defendants were required by the FLSA to pay LATHAM at least minimum

wage for all hours worked by LATHAM.

       22.      The Defendants had operational control over all aspects of LATHAM’s day-to-day

functions during her employment, including compensation.

       23.      The Defendants were LATHAM’s "employer" and is liable for violations of the

FLSA in this case.

       24.      The Defendants violated the FLSA by failing to pay LATHAM at least minimum

wage for all hours worked each week.

       25.      As a result of the foregoing, LATHAM has suffered damages of lost wages.

       26.      The Defendants are the proximate cause of LATHAM’s damages.

       WHEREFORE, the Plaintiff prays that this Honorable Court enter a Judgment in her favor

and against both Defendants for an amount consistent with evidence, together with liquidated

damages, the costs of litigation, interest, and reasonable attorneys’ fees.

       COUNT II – FLSA RETALIATION- PRACTICE & ECK (“DEFENDANTS”)

       27.      Plaintiff incorporates by reference Paragraphs 1-19 of this Complaint as though

fully set forth below.

       28.      At all material times, LATHAM was an employee and the Defendants were her

employer.

                                                  5
       Case 2:20-cv-00316 Document 1 Filed 04/30/20 Page 6 of 8 PageID 6



       29.     LATHAM believed in good faith, and a reasonable employee in the same or similar

circumstances would also believe, that the Defendants were violating the FLSA by virtue of their

nonpayment of wages.

       30.     The Defendants were aware of LATHAM’s objection to the Defendants’ violations

of the FLSA, to wit: being forced to work for no wages at all.

       31.     By requiring her to continue working for no wages at all, the Defendants took

adverse employment action against LATHAM, who was thus constructively discharged.

       32.     As a direct and proximate result of engaging in statutorily protected conduct as

referenced and cited herein, LATHAM has lost the benefits and privileges of her employment and

has been substantially and significantly injured in her career path that was anticipated from her

employment.

       33.     As a direct and proximate result of engaging in statutorily protected conduct as

referenced and cited herein, and as a direct and proximate result of the prohibited acts perpetrated

against them, LATHAM is entitled to all relief necessary to make her whole.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing this Defendants to cease and desist from all retaliation

               against employees who engage in speech protected by the FLSA;

       ii.     Back pay and all other benefits, perquisites and other compensation for

               employment which Plaintiff would have received had she maintained her position

               with the Defendants, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Liquidated damages;




                                                 6
        Case 2:20-cv-00316 Document 1 Filed 04/30/20 Page 7 of 8 PageID 7



       iv.      Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

                benefits;

       v.       Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

                of the Defendants’ actions;

       vi.      Declaratory relief declaring the acts and practices of the Defendants to be in

                violation of the statutes cited above;

       vii.     Reasonable attorney's fees plus costs;

       viii.    Compensatory damages, and;

       ix.      Such other relief as this Court shall deem appropriate.

                            COUNT III: BREACH OF CONTRACT

       34.      The Plaintiff hereby incorporate Paragraphs 1-19 in this Count as though fully set

forth herein.

       35.      A contract existed between LATHAM and TREEHOUSE.

       36.      LATHAM was an employee of TREEHOUSE.

       37.      TREEHOUSE was required to compensate LATHAM at her regular rate of pay

of $1,150 per day.

       38.      TREEHOUSE had operational control over all aspects of the LATHAM’s day-to-

day functions during her employment, including compensation.

       39.      TREEHOUSE failed to pay LATHAM pursuant to the terms of the contract,

which contract was to be for a 2-year term.

       40.      TREEHOUSE has breached the contract by refusing to pay LATHAM her regular

rate of pay.

       41.      As a result of the foregoing, LATHAM has suffered damages of lost wages.



                                                  7
       Case 2:20-cv-00316 Document 1 Filed 04/30/20 Page 8 of 8 PageID 8



       42.     TREEHOUSE is the proximate cause of LATHAM’s damages.

       WHEREFORE, Plaintiff pray that this Honorable Court enter a Judgment in her favor and

against the Defendant for an amount consistent with evidence, the costs of litigation, interest, and

reasonable attorneys’ fees under F.S. §448.08.

                                        JURY DEMAND

       NOW COMES the Plaintiff and hereby request a trial by jury on all issues triable by jury.

                                      Respectfully submitted,


Dated: April 30, 2020                 s/ Benjamin H. Yormak
                                      Benjamin H. Yormak
                                      Florida Bar Number 71272
                                      Trial Counsel for Plaintiff
                                      YORMAK EMPLOYMENT & DISABILITY LAW
                                      9990 Coconut Road
                                      Bonita Springs, Florida 34135
                                      Telephone: (239) 985-9691
                                      Fax: (239) 288-2534
                                      Email: byormak@yormaklaw.com




                                                 8
